UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARION LEON BEA,
                            Plaintiff,
                                                                     19-CV-2208 (CM)
                    -against-
                                                                  ORDER OF DISMISSAL
DEF. JAM RECORDS, et al.,
                            Defendants.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, who is proceeding pro se and in forma pauperis, filed this complaint alleging

that Defendants infringed on his copyright. By order dated April 17, 2019, the Court directed

Plaintiff to show cause by declaration why the action should not be dismissed as untimely.

Plaintiff filed a declaration on April 29, 2019, and the Court has reviewed it. The action is

dismissed as time-barred.

                                     STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                            DISCUSSION

         Plaintiff’s claims arise under the Copyright Act. The statute of limitations for a copyright

claim is three years. See 17 U.S.C. § 507(b). The Second Circuit has held that “copyright

infringement claims do not accrue until actual or constructive discovery of the relevant

infringement.” Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 125 (2d Cir. 2014). Plaintiff

therefore had three years from the date of discovering the infringement to file his claim. But in

the complaint, Plaintiff stated facts strongly suggesting that Defendants infringed on his

copyright sometime in the late 1990s. Thus, by order dated April 17, 2019, the Court directed

Plaintiff leave to show cause why the action was not untimely.

         Plaintiff’s declaration does not address the timeliness of this action. Rather, Plaintiff

reasserts his underlying claim that Defendants infringed on his copyright, omitting any facts

suggesting when they did so. In fact, he does not provide a timeline of the events underlying his

claim.

         Because Plaintiff does not assert in his complaint that Defendants infringed on his

copyright within three years of his filing this action, and instead pleaded facts strongly

suggesting that the alleged infringement occurred in the 1990s, it is clear from the face of the

complaint that the action is time-barred. As Plaintiff failed to respond to the order of show cause

by addressing the timeliness of this action, the Court dismisses the complaint as time-barred.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).




                                                   2
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   May 13, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 3
